Citation Nr: 0704369	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  00-11 053	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1981.  He also served in a reserve component of the military, 
to include a period of active duty for training (ACDUTRA) 
from January to June 1982.

In February 1999, the RO in Philadelphia, Pennsylvania denied 
service connection for an acquired psychiatric disorder.  The 
veteran perfected an appeal of that decision to the Board of 
Veterans' Appeals (Board).  While the appeal was pending, the 
veteran relocated to Massachusetts, and jurisdiction of the 
case was transferred to the RO in Boston.  In November 2001, 
the veteran appeared at hearing before the undersigned 
Veterans Law Judge, sitting at the Boston RO.

In March 2002, the Board ordered internal development of the 
veteran's psychiatric claim.  Additional evidence was 
obtained; however, in May 2003, the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in August 2003, the 
Board remanded the claim to the RO.  The RO took further 
action on the claim, confirming its prior denial, and the 
case was returned to the Board in September 2004.

Later that same month, the Board remanded the claim for 
service connection for an acquired psychiatric disorder for 
additional development.  The Board also remanded a claim for 
service connection for hearing loss, finding that the veteran 
was entitled to a statement of the case (SOC) as to that 
issue.  See, e.g., Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).  In February 2006, while the case was in remand 
status, the veteran's representative filed written argument 
in response to an SOC as to the hearing loss issue, thereby 
perfecting an appeal of that issue to the Board.  38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2006).  The prior decision to 
deny service connection for an acquired psychiatric disorder 
was confirmed and continued.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for hearing loss.  
For the reasons set forth below, his claim for service 
connection for an acquired psychiatric disorder is being 
REMANDED for additional development.


FINDINGS OF FACT

1.  No competent evidence has been received to show that the 
veteran's hearing loss may be associated with an event, 
injury, or disease in service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by military 
service; sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for 
bilateral hearing loss.  He believes that his impairment can 
be attributed, at least in part, to a head injury he 
sustained in service.



I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claim that is 
currently being adjudicated.  By way of a VCAA notice letter 
sent to the veteran in November 2004, the RO informed the 
veteran of the information and evidence required to 
substantiate his claim for service connection for hearing 
loss, including evidence of a relationship between his 
current disability and an injury, disease, or event in 
military service.  He was notified of his and VA's respective 
duties for obtaining the information and evidence, and he was 
asked to submit any additional evidence or information in his 
possession that he thought would support his claim.  Although 
the notice letter was not provided until after the veteran's 
claim was initially adjudicated, the claim has since been re-
adjudicated in a supplemental SOC (SSOC) in 2006, thereby 
correcting any defect in its timing.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  Although notice of those matters was later 
mailed to the veteran at his last address of record in May 
2006, that notice was untimely, inasmuch as it was sent to 
the veteran after the initial adjudication of his claim, 
without subsequent re-adjudication.  The Board notes, 
however, that no questions with respect to rating and/or 
effective date are currently before the Board on appeal.  
Indeed, as set forth below, the Board has determined that the 
veteran's claim for service connection for hearing loss must 
be denied.  Consequently, no rating or effective date will be 
assigned as a matter of law.  Under the circumstances, the 
Board finds that the purpose of the notice requirement has 
been satisfied, as it pertains to the issue currently in 
question.  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim for 
service connection for hearing loss.  The veteran has been 
examined in connection with this claim, and the evidence he 
has identified as relevant has been procured.  Although 
additional evidence needs to be obtained with respect to the 
other issue on appeal, see REMAND, below, there is no 
indication on the current record that additional evidence, 
relevant to this particular issue, exists and can be 
procured.

The Board acknowledges that not all of the veteran's service 
medical records have been obtained.  However, the Board notes 
that multiple attempts have been made to procure the records, 
to no avail.  Under the circumstances, it is the Board's 
conclusion that further efforts to obtain the records would 
be futile.  38 C.F.R. § 3.159(c)(2) (2006).

The Board also acknowledges that no specific medical opinion 
has been obtained with respect to whether the veteran's 
hearing loss can be attributed to service.  In this regard, 
the Board notes that the current record is completely devoid 
of any competent evidence to show that the veteran's hearing 
loss "may be associated" with an event, injury, or disease 
in service, to include an in-service head injury.  Indeed, 
medical opinion evidence, obtained in January 2003, shows 
that the veteran does not have any definite neurological 
disorder that can be attributed a head injury in service.  
Further, as discussed below, the available service records, 
including records from October 1982 (following the veteran's 
discharge from active duty, as well as his release from 
ACDUTRA) all show that the veteran's hearing was found to be 
within normal limits, and that his head, ears, and 
neurological system were normal as well.  Under the 
circumstances, given the normal findings in service, and 
current medical evidence demonstrating a lack of definite 
neurological deficits associated with head injury, it appears 
that any opinion associating a current hearing loss with 
service would be speculative.  Thus, the Board finds that no 
further medical examination and/or opinion is necessary, even 
taking into account VA's heightened duty to assist in cases 
where service records have been lost or misplaced.  See, 
e.g., Russo v. Brown, 9 Vet. App. 46, 51 (1996).  No further 
development action is necessary with respect to this 
particular issue.

II.  The Merits of the Veteran's Hearing Loss Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, the available evidence shows that, in 
December 1979, during his period of active duty, the veteran 
sustained head trauma secondary to an alleged assault.  On 
initial examination, it was noted, among other things, that 
he had a lump on the back of his head, on the left side, and 
that he had a laceration to the lip.  He did not return for 
follow-up.  When he was later examined in April and December 
1980, during active service, and in October 1982, following 
his period of ACDUTRA, his head, ears, and neurological 
system were all found to be normal.  Audiometric examination 
on each occasion produced findings that were within normal 
limits for auditory acuity.  See 38 C.F.R. § 3.385 (2006) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a "disability" if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  The first objective evidence of hearing 
impairment consists of a VA treatment record, dated in April 
2001, and the presence of a bilateral hearing disability (as 
VA defines it) was confirmed on VA examination in July 2001.  
In January 2003, the veteran underwent a VA neurologic 
examination.  He reported, among other things, that he had 
sustained a head injury in service, and had subsequently 
failed two hearing tests.  After examining the veteran, and 
reviewing the claims file, the examining physician opined, in 
pertinent part, that he found no definite neurological 
disorder secondary to a head injury suffered while in the 
military.

Following a thorough review of the relevant evidence in this 
case, and the applicable laws and regulations, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss.  The 
Board acknowledges the fact that the veteran had some medical 
training in service, having served in the capacity of a 
Patient and Medical Care Specialist.  However, there is 
nothing in the record to show that he has the specialized 
training or expertise necessary to offer competent opinions 
as to matters of medical causation and/or diagnosis, at least 
with respect to the sort of disability that is currently at 
issue.  As a result, his opinion in that regard cannot be 
accorded any probative weight.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As noted 
previously, the record is devoid of any competent evidence to 
show his current hearing loss "may be associated" with an 
event, injury, or disease in service, to include an in-
service head injury.  Absent such evidence, the claim for 
service connection must be denied.


ORDER

Service connection for hearing loss is denied.


REMAND

The veteran has reported that he is in receipt of Social 
Security Administration (SSA) disability benefits due to 
psychiatric impairment.  To date, it does not appear that any 
attempt has been made to obtain a complete copy of the 
medical records underlying the SSA's award.  This needs to be 
accomplished.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183, 187-188 (2002) (absent review, the possibility that 
SSA records could contain relevant evidence cannot be 
foreclosed).

The veteran has reported receiving treatment for psychiatric 
difficulties at the VA Medical Center (VAMC) in Castle Point, 
New York (beginning in 1997) and at the VAMC in Wilkes-Barre, 
Pennsylvania (also beginning around 1997).  Presently, the 
claims file does not contain records of treatment from either 
of those facilities.  Accordingly, and because it appears 
that the records could be relevant to the claim that is 
currently pending, further development is required.  See, 
e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
VA is charged with constructive notice of medical evidence in 
its possession).

It appears from the record that the veteran provided the RO 
with releases for relevant records of treatment from South 
Beach Psychiatric Center in Brooklyn, New York (where he was 
reportedly treated from 1992 to 1994) and River Valley 
Counseling Center in Chicopee, Massachusetts (where he was 
reportedly treated from 1993 to 1995).  The RO wrote both 
sources in an effort to obtain evidence.  No response to 
either request was ever received, however, and no follow-up 
attempts to obtain the evidence were ever made.  See 
38 C.F.R. § 3.159(c)(1) (2006) (indicating that VA's efforts 
to obtain non-Federal records will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request).  This needs to be 
corrected.

In January 2003, the veteran was afforded a VA examination 
for purposes of obtaining an opinion as to the likely 
etiology of his psychiatric disability.  Since that time, a 
good deal of additional evidence has been added to the claims 
file, including relevant VA treatment and examination 
reports.  Under the circumstances, the Board finds that it 
would be helpful to have the veteran re-examined for purposes 
of obtaining another opinion as to etiology, in light of the 
expanded record.  38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award, following the procedures set forth in 
38 C.F.R. § 3.159.  The materials obtained 
should be associated with the claims file.

2.  Make efforts to obtain copies of all 
relevant records of treatment from the 
VAMC's in Castle Point, New York (beginning 
in 1997) and Wilkes-Barre, Pennsylvania 
(also beginning around 1997), following the 
procedures set forth in 38 C.F.R. § 3.159.  
The materials obtained should be associated 
with the claims file.

3.  Obtain copies of records pertaining to 
any relevant treatment the veteran has 
received through the VAMC in Northampton, 
Massachusetts since the time that records of 
such treatment were last procured in October 
2003.  The evidence obtained, if any, should 
be associated with the claims file.

4.  Make another attempt to obtain relevant 
records of treatment from South Beach 
Psychiatric Center in Brooklyn, New York 
(where the veteran was reportedly treated 
from 1992 to 1994) and River Valley 
Counseling Center in Chicopee, Massachusetts 
(where he was reportedly treated from 1993 
to 1995), following the procedures set forth 
in 38 C.F.R. § 3.159.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

5.  After all of the foregoing development 
has been completed, arrange to have the 
veteran scheduled for a psychiatric 
examination.  After reviewing the claims 
file, examining the veteran, and completing 
any testing deemed necessary, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
veteran has a current, acquired psychiatric 
disability that had its onset in service, or 
can otherwise be attributed thereto.  In so 
doing, the examiner should consider and 
comment upon the significance, if any, of 
the head injury the veteran sustained in 
service in December 1979.  The examiner 
should also consider and discuss the 
veteran's reported "religious experiences" 
in 1979 and 1982, while in service, and his 
report that, on another occasion in service, 
he swerved while driving when he thought he 
saw two people pushing a rowboat across a 
highway.  A complete rationale should be 
provided.

6.  Thereafter, take adjudicatory action on 
the veteran's claim for service connection 
for an acquired psychiatric disability.  If 
the benefit sought remains denied, furnish 
an SSOC to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


